REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: storing a model that relates each merchant product of a plurality of merchant products to a respective set of scene visual property values, wherein for each merchant product: each scene visual property value of the respective set of scene visual property values is indicative of a visual property of a scene that includes the merchant product; obtaining a digital image of a particular scene, the digital image having been captured by a user device; determining particular visual property values of the particular scene; generating, using the model and the particular visual property values, a recommended merchant product.
			The most remarkable prior art of record is to Chaturvedi (US 11126845),  

 	 Chaturvedi discloses a computing device used to capture image data of a physical environment. The image data is of a live camera view from the camera. The image data includes a representation of a physical environment. A selection of an aspect of the representation is determined. The image data is analyzed using a trained neural network and using the selection to determine one or more types of items for the representation. At least two items associated with the one or more types of items are 

It is clear from the description of Chaturvedi that the prior art does not consider the possibility of storing a model that relates each merchant product of a plurality of merchant products to a respective set of scene visual property values, wherein for each merchant product: each scene visual property value of the respective set of scene visual property values is indicative of a visual property of a scene that includes the merchant product; obtaining a digital image of a particular scene, the digital image having been captured by a user device; determining particular visual property values of the particular scene; generating, using the model and the particular visual property values, a recommended merchant product, as recited in the independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625